EXHIBIT 10.2

EXECUTION COPY

WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT

WAIVER AND FIRST AMENDMENT, dated as of June 27, 2007 (this “Amendment”), to the
Credit and Guaranty Agreement, dated as of April 30, 2007, by and among
Handleman Company, a Michigan corporation (“Holdings”), Handleman Entertainment
Resources L.L.C., a Michigan limited liability company (“Company”), certain
domestic subsidiaries of Holdings identified on the signature page thereto as
“Borrowers” (such Subsidiaries, together with the Company, are referred to
individually as a “Borrower” and collectively, jointly and severally, as
“Borrowers”), certain subsidiaries of Holdings identified on the signature page
thereto as “Guarantors”, as Guarantors (as defined therein), the Lenders (as
defined therein) party thereto from time to time, and Silver Point Finance, LLC
(“Silver Point”), as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”), as collateral agent for the Lenders (in such capacity, together with
its successors and assigns in such capacity, the “Collateral Agent”, and
together with the Administrative Agent, each an “Agent” and collectively, the
“Agents”) and as co-lead arranger (in such capacity, a “Co-Lead Arranger”).

The Company, in its capacity as Borrower Representative, has advised the Agents
that (a) certain Events of Default have occurred under Section 8.1(c) of the
Credit Agreement due to (i) the failure of the Credit Parties to deliver to the
Administrative Agent by May 31, 2007, evidence satisfactory to the
Administrative Agent that (A) the Liens reflected on the records of the Patent
and Trademark Office against the Collateral in favor of Sanwa Business Credit
Corporation have been removed of record, and (B) the UCC-1 financing statements
filed in favor of the Secretary of State of California against one or more of
the Credit Parties have been terminated of record, as required by Section 5.22
of the Credit Agreement, and (ii) the aggregate Cash and Cash Equivalents of
Holdings and its Subsidiaries exceeding the amounts specified in
Section 6.6(a)(iv) (such Events of Default, the (“Specified Events of Default”),
and (b) certain of the Credit Parties desire to amend their Organizational
Documents.

At the request of the Credit Parties, the Agents and the Lenders have agreed to
waive the Specified Events of Default, amend the corresponding covenants
contained in the Credit Agreement and consent to certain amendments of the
Organizational Documents of certain of the Credit Parties, subject to the terms
and conditions set forth herein.

1. Definitions. All terms used herein which are defined in the Credit Agreement
and not otherwise defined herein are used herein as defined therein.

2. Amendments to Credit Agreement.

(a) Section 5.22 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

“5.22 Post-Closing Matters. Provide evidence, satisfactory in form and substance
to the Administrative Agent, by not later than (a) May 31, 2007 that (i) the
Liens reflected on the records of the Patent and Trademark Office against the
Collateral in favor of Heller Financial, Inc. have been removed of record, and
(ii) an



--------------------------------------------------------------------------------

estoppel letter has been issued by GE VFF Canada Limited Partnership confirming
that the Lien reflected by the PPSA financing statement registered in favor of
GE VFF Canada Limited Partnership, as secured party, against Canadian OpCo is
secured only by certain specified equipment, and (b) August 31, 2007 that
(i) the Liens reflected on the records of the Patent and Trademark Office
against the Collateral in favor of Sanwa Business Credit Corporation have been
removed of record, and (ii) the UCC-1 financing statements filed in favor of the
Secretary of State of California against one or more of the Credit Parties have
been terminated of record.”

(b) Clauses (iv) and (v) of Section 6.6(a) of the Credit Agreement are hereby
amended and restated to read in their entirety as follows:

“(iv) maintained in Canada, whether or not in Blocked Accounts, but excluding
any Blocked Cash, will not exceed (A) from May 17, 2007 until August 31, 2007,
$2,500,000 plus an amount sufficient to fund any checks written on such Canadian
Blocked Accounts that have not yet cleared, and (B) on and after August 31,
2007, $2,500,000, and (v) maintained in the United Kingdom, whether or not in
Blocked Accounts, but excluding any Blocked Cash, will not exceed (A) from
May 17, 2007 until August 31, 2007, $5,000,000 plus an amount sufficient to fund
any checks written on such United Kingdom Blocked Accounts that have not yet
cleared, and (B) on and after August 31, 2007, $5,000,000;”

3. Waivers and Consents. (a) At the request of the Credit Parties, effective
upon the Amendment Effective Date, each of the Agents and the Lenders hereby
(i) waives each Specified Event of Default that occurred prior to the date
hereof, and (ii) consents to the amendment of the operating agreements of
(A) Artist To Market Distribution LLC, (B) the Company, (C) Handleman Real
Estate LLC and (D) REPS, L.L.C. (each Credit Party identified in clauses
(A) through (D) above, a “Specified Credit Party”); provided that such
amendments are adopted in the form attached hereto as Exhibit A.

(b) The waivers and consents set forth in Section 3(a) above shall be effective
only in this specific instance and for the specific purposes set forth herein,
and (b) do not allow for any other or further departure from the terms and
conditions of the Credit Agreement (including, without limitation, any further
violation of Sections 5.22 or Section 6.6(a) of the Credit Agreement (each as
amended hereby), or any further amendment of the Organizational Documents of the
Specified Credit Parties (or any other Credit Party)) or any other Credit
Document, which terms and conditions shall continue in full force and effect.

 

2



--------------------------------------------------------------------------------

4. Conditions to Effectiveness. This Amendment shall become effective (the
“Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:

(a) Immediately after giving effect to this Amendment, (i) the representations
and warranties contained in this Amendment, the Credit Agreement and the other
Credit Documents shall be correct on and as of the date of this Amendment as
though made on and as of such date (except where such representations and
warranties relate to an earlier date in which case such representations and
warranties shall be true and correct as of such earlier date) and (ii) no
Default or Event of Default shall have occurred and be continuing (or would
result from this Amendment becoming effective in accordance with its terms).

(b) The Administrative Agent shall have received counterparts of this Amendment
that bear the signatures of each of the Credit Parties, the Agents and the
Lenders.

(c) The Administrative Agent shall have received a certificate of an Authorized
Officer of each Specified Credit Party, (i) certifying as to true and correct
copies of (A) the amendment to its Organizational Documents contemplated by
Section 3(a)(ii) above, and (B) the consent of such Specified Credit Party’s
sole member authorizing such amendment, and (ii) confirming that all consents
and other actions required to effect such amendments have been obtained or
taken, as the case may be, and that such amendments are in full force and
effect.

(d) The Administrative Agent shall have received a copy of an amendment and
waiver (or similar agreement), in form and substance reasonably satisfactory to
the Administrative Agent, duly executed by the Credit Parties, the Working
Capital Agent and the Working Capital Lenders waiving and amending the
corresponding provisions of the Working Capital Agreement waived and amended
under the Credit Agreement hereby, and consenting to the amendment of the
Organizational Documents of the Specified Credit Parties.

5. Credit Parties’ Representations and Warranties. Each Credit Party represents
and warrants to the Agents and the Lenders as follows:

(a) Such Credit Party (i) is duly organized, validly existing and in good
standing under the laws of the state of its organization and (ii) has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment and to perform the Credit Agreement, as amended hereby.

(b) The execution, delivery and performance by such Credit Party of this
Amendment and the performance by such Credit Party of the Credit Agreement, as
amended hereby (i) have been duly authorized by all necessary action, (ii) do
not and will not violate or create a default under such Credit Party’s
organizational documents, any applicable law or any contractual restriction
binding on or otherwise affecting such Credit Party or any of such Credit
Party’s properties, and (iii) except as provided in the Credit Documents, do not
and will not result in or require the creation of any Lien, upon or with respect
to such Credit Party’s property.

 

3



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by such Credit Party of this Amendment or
the performance by such Credit Party of the Credit Agreement, as amended hereby.

(d) This Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their terms except to the extent the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies and by general
principles of equity.

(e) Immediately after giving effect to this Amendment, (i) the representations
and warranties contained in the Credit Agreement are correct on and as of the
date of this Amendment as though made on and as of the date hereof (except where
such representations and warranties relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date), and (ii) no Default or Event of Default has occurred and is continuing
(or would result from this Amendment becoming effective in accordance with its
terms).

6. Continued Effectiveness of Credit Agreement. Each Credit Party hereby
(a) confirms and agrees that the Credit Agreement and each other Credit Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Amendment Effective Date all references in any such Credit Document to
(i) “the Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment,
(b) confirms and agrees that to the extent that any such Credit Document
purports to assign or pledge to the Collateral Agent, for the ratable benefit of
the Lenders, or to grant to the Collateral Agent, for the ratable benefit of the
Lenders a security interest in or Lien on, any Collateral as security for the
Obligations of the Credit Party, or any of their respective Subsidiaries from
time to time existing in respect of the Credit Agreement and the other Credit
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects, and (c) confirms and agrees
that no waiver or amendment of any terms or provisions of the Credit Agreement,
or the waivers and amendments granted hereunder shall relieve any Credit Party
from complying with such terms and provisions other than as expressly amended
hereby or from complying with any other term or provision thereof or herein.

7. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment.

 

4



--------------------------------------------------------------------------------

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York. Each of the parties to this Amendment hereby
irrevocably waives all rights to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Amendment.

(d) Borrowers will pay on demand all reasonable fees, costs and expenses of the
Agents and the Lenders in connection with the preparation, execution and
delivery of this Amendment or otherwise payable under the Credit Agreement,
including, without limitation, reasonable fees disbursements and other charges
of counsel to the Agents and the Lenders.

(e) This Amendment is a Credit Document executed pursuant to the Credit
Agreement and shall be construed, administered and interpreted in accordance
with the terms thereof. Accordingly, it shall be an Event of Default under the
Credit Agreement if any representation or warranty made or deemed made by any
Credit Party under or in connection with this Amendment shall have been
incorrect when made or deemed made or if any Credit Party fails to perform or
comply with any covenant or agreement contained herein.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWERS: ARTIST TO MARKET DISTRIBUTION LLC By:  

 

 

Name:

Title:

HANDLEMAN CATEGORY MANAGEMENT COMPANY By:  

 

 

Name:

Title:

HANDLEMAN ENTERTAINMENT RESOURCES L.L.C. By:  

 

 

Name:

Title:

HANDLEMAN REAL ESTATE LLC By:  

 

 

Name:

Title:

REPS, L.L.C. By:  

 

 

Name:

Title:

 

6



--------------------------------------------------------------------------------

GUARANTORS: HANDLEMAN COMPANY By:  

 

 

Name:

Title:

CRAVE ENTERTAINMENT GROUP, INC. By:  

 

 

Name:

Title:

HANLEY ADVERTISING By:  

 

 

Name:

Title:

HANDLEMAN UK LIMITED By:  

 

 

Name:

Title:

HANDLEMAN COMPANY OF CANADA LIMITED By:  

 

 

Name:

Title:

 

7



--------------------------------------------------------------------------------

CRAVE ENTERTAINMENT, INC. By:  

 

 

Name:

Title:

SVG DISTRIBUTION, INC. By:  

 

 

Name:

Title:

 

8



--------------------------------------------------------------------------------

SILVER POINT FINANCE, LLC, as Administrative Agent, Collateral Agent and Co-Lead
Arranger By:  

 

 

Name:

Title:

SPCP GROUP, L.L.C. By:  

 

 

Name:

Title:

SPCP GROUP III, LLC By:  

 

 

Name:

Title:

SPF CDO I, LTD. By:  

 

 

Name:

Title:

FIELD POINT I, LTD. By:  

 

 

Name:

Title:

FIELD POINT III, LTD. By:  

 

 

Name:

Title:

 

9